 In the Matter of TAORMINA COMPANY, EMPLOYER,AND CITRUS, CAN-NERY WORKERS AND FOOD PROCESSORSLOCAL UNION 24473, AFL,2PETITIONERCase No. 39-RC-63.-Decided May13,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles Y.Latimer, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed 3 'Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel[Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer .43.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with an agreement of the parties, we find that thefollowing employees constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's Donna,Texas, plant, excluding office and clerical employees, professional em-ployees, guards, watchmen, and all supervisors as defined in the Act.1The name of the Employer appears as amended at the hearingAt the request of the Employer,and without objection by the Petitioner,the letters"AFL," designating the American Federation of Labor, have been added to the Peti-tioner's name.8 The Employer moved to dismiss the petition on the ground that the Petitioner's showingof interest was not adequate.The motion is hereby denied.As we have repeatedlystated,authorization cards and other matters ofprima facieshowing of interest serve onlyas administrative expedients and are not subject to attack.Matter of .StokelyFoods,Inc.,78 N. L. R. B. 842(and cases cited therein).*Although the Employer refused to stipulate that the Petitioner is a labor organization,the record shows that the Petitioner is a Federal labor union chartered by and directlyaffiliated with the American Federation of Labor,and clearly is a labor organization withinthe meaning of Section 2 (5) of the Act.83 N. L.R. B., No. 91.610 TAROMINA COMPANY6115.The Employer is engaged in the business of canning and process-ing vegetables,and operates its plant from October until July.Atthe beginningof the season the Employer employs about 45 or 50workers.The peakseasonsoccur in June and in November or earlyDecember at which time there are approximately 175' employees atwork..During the closedseason,from July to about the first of Oc-tober, the Employer employs approximately15 or 20 maintenanceemployees in the warehouse and plant.We believe that to hold anelection ator about the peak of the June or Novembercanning seasonwill result in making the franchise available to the greatest numberof employees having an interest in the selection of a bargaining rep-resentative.We shall therefore direct that the election be held at orabout the peak of the June or Novembercanning season, on a dateto be determined by theRegionalDirector,among theemployees in theappropriate unit who are employed during the pay-roll period imme-diately preceding the date of the issuance of notice of election by theRegionalDirector.6DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted on a date to be selected by the Regional Di-rector, subject to the instructions set forth in paragraph numbered 5,above, under the direction and supervision of the Director for theRegion in which this case was heard, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, as amended, in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of the issuance of notice of electionby the Regional Director, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining byCitrus, Cannery Workers and Food Processors Union, Local 24473,AFL.5The Employer employs approximately three students,classified as regular part-timeemployees,who work from 4 to as many as 8 hours a day. The number of such employeesfluctuates during the season.They apparently have the same working conditions andemployment interests as the regular full-time employees and we shall therefore permitthem to vote.